            Case 2:20-cv-00360-AC Document 22 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ESTEBAN LOPEZ,                                    No. 2:20-cv-00360 AC
12                        Plaintiff,
13             v.                                       ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                          Defendant.
16

17

18            On August 12, 2021, this court granted plaintiff an extension of time to August 20, 2021

19   to file his motion for summary judgment. ECF 19. That deadline has now passed, and plaintiff

20   has not filed the anticipated motion. The court is aware of and is sympathetic to plaintiff’s

21   counsel’s medical condition and has granted one ex parte request for an extension of time on this

22   basis already. ECF Nos. 20, 21. Nonetheless, counsel has an obligation to meet the deadlines in

23   this case or work with defendant to seek extensions or a stay of the case as necessary.

24            Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show cause, by

25   October 20, 2021, why his failure to file a motion for summary judgment should not be deemed a

26   ////

27   ////

28   ////
                                                       1
        Case 2:20-cv-00360-AC Document 22 Filed 09/21/21 Page 2 of 2


 1   waiver of the right to file such a motion at any time, and why this case should not be dismissed
 2   for failure to prosecute. The filing of a motion for summary judgment will discharge this order.
 3   DATED: September 20, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
